Exhibit 10.2

STEIN MART, INC.

2001 OMNIBUS PLAN

EQUITY GRANT AGREEMENT FOR KEY EMPLOYEES

March 14, 2016

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof by and between STEIN MART, INC., a Florida corporation
(“Company”), and DAWN ROBERTSON the Key Employee of the Company whose signature
is set forth on the signature page hereof (the “Key Employee”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan as
amended (“Plan”), the terms of which, to the extent not stated herein, are
specifically incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plan is to permit Awards under the Plan to be
granted to certain Key Employees of and advisors to the Company and its
Affiliates and to further specify the terms and conditions under which such
individuals may receive such Awards;

WHEREAS, the Key Employee is now employed or engaged by the Company or an
Affiliate in a key employee capacity and the Company desires him or her to
remain in such capacity, and to secure or increase her ownership of shares of
the Company’s common stock (“Shares”) in order to increase her incentive and
personal interest in the success and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1. Option Grant. (a) Subject to the terms and conditions set forth herein, the
Company hereby grants to the Key Employee an option (the “Option”) to purchase
from the Company all or any part of the aggregate number of Shares (hereinafter
referred to as the “Option Shares”) set forth on the signature page hereof, at
the purchase price per Share set forth on the signature page hereof. The Option
may not be exercised prior to the Initial Exercise Date set forth on the
signature page hereof or after the Expiration Date set forth thereon, except
that other than as provided herein, or in the Plan, the Option shall not be
exercisable after the termination of the Key Employee’s employment with the
Company and all Affiliates. Absence of the Key Employee on leave approved by a
duly elected officer of the Company, other than the Key Employee, shall not be
considered a termination of employment during the period



--------------------------------------------------------------------------------

of such leave. The Option may be exercised in whole or in part (but any exercise
shall be for whole Shares) by notice in writing to the Company. The aggregate
purchase price for the Shares for which the Option is exercised shall be paid to
the Company at the time of exercise in cash, Shares registered in the name of
the Key Employee, payment in accordance with a cashless exercise program under
which, if so instructed by Key Employee, Shares may be issued directly to Key
Employee’s broker or dealer upon receipt of the purchase price in cash from the
broker or dealer, or by a combination thereof, all as provided on the signature
page hereof. The approval of the board of directors of the Company is required
in order for Shares held by the Key Employee for fewer than six months to be
used in payment of the exercise price of the Option. Unless otherwise provided
on the signature page hereof, the Option shall not be an Incentive Stock Option
for purposes of Section 422 of the Code. Unless otherwise provided on the
signature page hereof, the Option shall not have the “reload feature” described
in Section 6.1 of the Plan, as of the date of grant.

(b) If the purchase price may be paid wholly or partly in Shares, any Shares
tendered in payment thereof shall be free of all adverse claims and duly
endorsed in blank by the Key Employee or accompanied by stock powers duly
endorsed in blank. Shares tendered shall be valued at Fair Market Value on the
date on which the Option is exercised. As used herein, “Fair Market Value” means
the per Share closing price on the date in question in the principal market in
which the Shares are then traded or, if no sales of Shares have taken place on
such date, the closing price on the most recent date on which selling prices
were quoted; provided, however, that for any Option that is not an Incentive
Stock Option, the Committee (as defined in the Plan) in its discretion may elect
to determine Fair Market Value with respect to such Shares, based on the average
of the closing prices, as of the date of determination and a period of up to 20
trading days immediately preceding such date. If such proviso is to be
applicable, the signature page hereof sets forth the number of trading days in
such period.

2. No Transferability of Option. The Option is not transferable other than by
will or by the laws of descent and distribution. The Option may be exercised
during the life of the Key Employee only by the Key Employee (or her legal
representative).

3. Exercise of Option; Vesting. (a) Except as provided herein, the Option shall
vest and be exercisable only prior to the Expiration Date, and then only if the
Key Employee remains employed by the Company or its Affiliates on the dates set
forth in the following table (the “Service Condition”):

 

From the Grant Date

   Cumulative Fraction
of Shares Optioned
Which Vest & Are Exercisable  

1 Year Anniversary

     20 % 

2 Year Anniversary

     40 % 

3 Year Anniversary

     60 % 

4 Year Anniversary

     80 % 

5 Year Anniversary

     100 % 

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event of a Change in Control, the
Option shall become fully vested.

(c) In addition, notwithstanding the foregoing, if Key Employee’s employment
with the Company is terminated by the Company without Cause (as defined below)
or Key Employee resigns for Good Reason (as defined below) prior to (x) the
Initial Exercise Date or (y) the first anniversary of the Grant Date, the Key
Employee shall become vested in a pro-rated portion of the first 20% of the
Options based on the number of days during which Key Employee was employed from
the Grant Date through the Termination Date, and Key Employee shall be entitled
to exercise the Option, to the extent vested and exercisable, until 3 months
after such termination of employment.

(d) If the Key Employee’s employment with the Company is terminated by the
Company without Cause or Key Employee resigns for Good Reason, in either case
after the first anniversary of the Grant Date, Key Employee shall become vested
in a pro-rated portion of the next installment of the Option based on the number
of days that elapsed between the immediately preceding vesting date and the
Termination Date, and Key Employee shall be entitled to exercise the Option, to
the extent vested and exercisable, until 3 months after such termination of
employment.

(e) In the event of the termination of Key Employee’s employment by the Company
due to Key Employee’s death or Disability, then to the extent any portion of the
Option is unvested as of such Termination Date, the Company shall pay to
Executive the net value of the excess, if any, of the closing price of the
Company’s shares on the NASDAQ for the day on which the termination due to death
or Disability occurs and the exercise price of such unvested options multiplied
by the number of shares subject to options which failed to vest.

(f) If the Key Employee’s employment with the Company is terminated on or after
the Initial Exercise Date due to the Key Employee’s Qualified Retirement, then
the Service Condition shall be deemed to have been met as of the date of such
Qualified Retirement and the Key Employee shall be entitled to exercise the
Option until 3 months after such Qualified Retirement.

 

3



--------------------------------------------------------------------------------

(g) The Key Employee has an employment agreement with the Company dated as of
March 12, 2016 (which agreement as modified or amended from time to time is
called the “Employment Agreement”). As used herein, the following terms shall
have the same meaning as is ascribed to such terms in the Employment Agreement:
“Cause”, “Change in Control”, “Disability”, “Good Reason” and “Termination
Date”. In addition, the following term shall have the meaning set forth below:

“Qualified Retirement” means the termination of the Key Employee’s employment
with the Company on or after the Key Employee’s 65th birthday as a result of
such Key Employee’s normal retirement, and such Key Employee certifies in
writing the company that she (i) does not have another job, and (ii) has no
present intent of seeking other employment following such retirement.

(h) Notwithstanding anything herein to the contrary: (i) If the Key Employee’s
employment with the Company is terminated by the Company for Cause, the Key
Employee shall have no right to exercise any portion of any Option not yet
exercised as of the date of such termination for Cause and all unvested Option
Shares shall be forfeited and (ii) if the Key Employee resigns without Good
Reason, the Key Employee shall have the right to exercise any portion of the
Option vested as of the date of such resignation without Good Reason for a
period of ninety (90) days following such resignation.

4. Beneficiary. (a) The person whose name appears on the signature page hereof
after the caption “Beneficiary” or any successor designated by the Key Employee
in accordance herewith (the person who is the Key Employee’s Beneficiary at the
time of her death herein referred to as the “Beneficiary”) shall be entitled to
exercise the Option, to the extent it is exercisable, after the death of the Key
Employee. The Key Employee may from time to time revoke or change her
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Key Employee’s death, and in no event shall any
designation be effective as of a date prior to such receipt.

(b) If no such Beneficiary designation is in effect at the time of a Key
Employee’s death, or if no designated Beneficiary survives the Key Employee or
if such designation conflicts with law, the Key Employee’s estate shall be
entitled to exercise the Option, to the extent it is exercisable after the death
of the Key Employee. If the Committee is in doubt as to the right of any person
to exercise the Option, the Company may refuse to recognize such exercise,
without liability for any interest or dividends on the Option Shares, until the
Committee determines the person entitled to exercise the Option, or the Company
may apply to any court of appropriate jurisdiction and such application shall be
a complete discharge of the liability of the Company therefor.

5. No Rights As Stockholder. The Key Employee shall have no rights as a holder
of the Option Shares until the issuance of a certificate for the Option Shares.

6. Tax Withholding. (a) It shall be a condition of the obligation of the Company
to issue Option Shares to the Key Employee or the Beneficiary, and the Key
Employee agrees, that the Key Employee shall pay to the Company upon its demand,
such amount as may be requested by the Company for the purpose of satisfying its
liability to withhold federal, state, or local income or other taxes incurred by
reason of the exercise of the Option.

 

4



--------------------------------------------------------------------------------

(b) If the Option is not an Incentive Stock Option, the Key Employee may elect
to have the Company withhold that number of Shares of Option Shares otherwise
issuable to the Key Employee upon exercise of the Option or to deliver to the
Company a number of Shares, in each case, having a Fair Market Value on the Tax
Date (as defined below) equal to the minimum amount required to be withheld as a
result of such exercise. The election must be made in writing and must be
delivered to the Company prior to the Tax Date. If the number of shares so
determined shall include a fractional share, the Key Employee shall deliver cash
in lieu of such fractional share. All elections shall be made in a form approved
by the Committee and shall be subject to approval by the Committee, not to be
unreasonably withheld or delayed. As used herein, Tax Date means the date on
which the Key Employee must include in her gross income for federal income tax
purposes the fair market value of the Option Shares over the purchase price
therefor.

7. Adjustments in Event of Change in Shares. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of securities of the Company, or
other similar corporate transaction or event affects the Shares issuable on
exercise of the Option, such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
type of Shares awarded pursuant to this Agreement, or the terms, conditions, or
restrictions of this Agreement; provided, however, that with respect to Awards
of Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code or any successor provision thereto; and provided further, that the number
of Shares subject to any Award payable or denominated in Shares shall always be
a whole number.

8. Powers of Company Not Affected. The existence of the Option shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any combinations, subdivision or reclassification of the Shares or any
reorganization, merger, consolidation, business combination, exchange of Shares,
or other change in the Company’s capital structure or its business, or any issue
of bonds, debentures or stock having rights or preferences equal, superior or
affecting the Option Shares or the rights thereof or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise. Nothing in this Agreement shall confer upon the Key
Employee any right to continue in the employment of the Company or any
Affiliate, or interfere with or limit in any way the right of the Company or any
Affiliate to terminate the Key Employee’s employment at any time.

9. Interpretation by Committee. The Key Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its good faith discretion, and that any interpretation by
the Committee of the terms of this Agreement or the Plan and any determination
made by

 

5



--------------------------------------------------------------------------------

the Committee under this Agreement or the Plan may be made in the good faith
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among Key
Employees awarded Option Shares. Notwithstanding the foregoing, the
interpretation of the terms “Cause”, “Change in Control, “Disability” and “Good
Reason” shall be made in accordance with the provisions of the Employment
Agreement.

10. Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d) Any notice, filing or delivery hereunder or with respect to Option Shares
shall be given to the Key Employee at either her usual work location or her home
address as indicated in the records of the Company, and shall be given to the
Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32207, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

(e) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
personal benefit of the Key Employee, the Beneficiary and the personal
representative(s) and heirs of the Key Employee.

(f) It is the intent of the parties that this Agreement be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations issued thereunder, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted in accordance with such intent.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Key Employee has hereunto affixed her hand, all
on the day and year set forth below.

 

STEIN MART, INC. By:  

/s/ D. Hunt Hawkins

  Hunt Hawkins, President and Chief Operating Officer

 

This Option is a Non-Qualified Stock Option     Key Employee:  Dawn Robertson  
 

SIGN, FILL IN BENEFICIARY INFORMATION & RETURN ONE COPY TO:

      No. of Shares of Option Shares:  

800,000

   

Stein Mart, Inc.

     

Attn: Greg Kleffner

Purchase Price Per Share:  

$7.35

   

1200 Riverplace Blvd.

     

Jacksonville, FL 32207

Grant Date:  

March 14, 2016

   

Initial Exercise Date:  

September 14, 2016

   

Expiration Date:  

March 13, 2026

   

PLEASE PRINT BENEFICIARY INFORMATION     Beneficiary:  

 

   

Address of Beneficiary:      

 

   

 

    Beneficiary Tax Identification No. or Social Security No.:    

 

    Key Employee Signature:  

/s/ Dawn H. Robertson

   

 

7